         Case 1:20-cv-05441-KPF Document 242 Filed 12/04/20 Page 1 of 2

                                                                    DLA Piper LLP (US)
                                                                    1251 Avenue of the Americas
                                                                    27th Floor
                                                                    New York, New York 10020-1104
                                                                    www.dlapiper.com

                                                                    Anthony Paul Coles
                                                                    T (212) 335-4844
                                                                    E anthony.coles@us.dlapiper.com

December 4, 2020

Hon. Katherine Polk Failla
United States District Court
   for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Uniformed Fire Officers Association, et al. v. Bill de Blasio, et al.
       No. 20-cv-05441 (KPF) (RWL)

Dear Judge Failla:

        We write to bring to the Court’s attention the recent decision of the Appellate Division of
the New York Supreme Court (First Department) in Empire Center for Public Policy v. New
York City Police Pension Fund, Case No. 2020-01575 (Nov. 24, 2020) (“Op.”). This opinion,
which bears on the pending motions to dismiss the First Amended Complaint (“FAC”) in this
action, is attached as Exhibit A to this letter.

        In Empire Center, the City argued that the identities of retired officers, which the plaintiff
intended to publicize on its website, should not be made public because disclosure “could
endanger the life or safety of these retirees and/or their families.” Resp.’s Mem. of Law in
Support of Its Verified Answer at 2, Empire Ctr. for Pub. Policy v. N.Y. City Police Pension
Fund, Index No. 156486/2018 (Sup. Ct., N.Y. Cnty. Sept. 27, 2018) (Doc. 27). It submitted
affidavits “outlining the dangers faced by police officers generally, and detailing the risks retired
officers faced, including thefts of handguns and assaults by persons they had arrested during
their careers.” Op. at 2. Based on these affidavits, the Appellate Division concluded that the
agency properly applied Public Officers Law § 87(2)(f) (the “Safety Exemption”) in withholding
the officers’ identities. Id.

        In Empire Center, the City argued that the release of retired officer names alone would
endanger those officers and their families, but it contends here that the claimed risks to officers
from far more detailed releases are merely speculative. The City cannot reasonably maintain that
these more detailed and widely publicized releases will not pose at least the same threats to the
safety of officers as the release of officer identities alone.

        Moreover, the City’s affidavits support the Unions’ position in this case that public
identification of officers alongside accusations of misconduct poses particularized safety risks
for the identified officers beyond the general hazards associated with police work. As the
Appellate Division noted, the City’s affidavits stated that retired officers may be assaulted “by
persons they had arrested during their careers” or have handguns stolen from their homes if they
are identified to the public. Id. For example, NYPD Inspector Michael Barreto affirmed that
         Case 1:20-cv-05441-KPF Document 242 Filed 12/04/20 Page 2 of 2




Hon. Katherine Polk Failla
December 4, 2020
Page 2

“[i]t would clearly endanger the safety of retired police officers and their families, if the release
of these retirees’ names resulted in the discovery of their home addresses, whether through an
internet search or otherwise, and that information in turn resulted in the burglary or robbery of
these retirees’ homes,” where handguns are likely to be found. Aff. of Michael Barreto in
Support of Resp.’s Verified Answer at 5, Empire Ctr. for Pub. Policy v. N.Y. City Police Pension
Fund, No. 156486/2018 (Sup. Ct., N.Y. Cnty. Sept. 27, 2018) (Doc. 23). An attorney for the
Corporation Counsel affirmed that “releasing the full names of these retired officers on the
internet, as Empire Center intends to do, may provide criminal defendants and convicted felons
with the information they need to take violent action and threaten the safety of these retired
officers.” Aff. of Marilyn Richter in Support of Resp.’s Verified Answer at 4, Empire Ctr. for
Pub. Policy v. N.Y. City Police Pension Fund, No. 156486/2018 (Sup. Ct., N.Y. Cnty. Sept. 27,
2018) (Doc. 25). These affidavits support the Unions’ position that identification of officers by
name “will provide motivated and unstable individuals with all the information they need to
track down specific police officers,” FAC (ECF No. 226) ¶ 93, which the City labeled a
“preposterous[]” argument, City Motion to Dismiss (ECF No. 233) at 20.

        Empire Center demonstrates that the City’s treatment of the records at issue in this case is
arbitrary and capricious. See FAC ¶¶ 93-94. The FAC alleges many of the same risks to officer
safety recognized by the City’s affiants in Empire Center. See id. ¶¶ 94-97. The City’s
inconsistent treatment of similar records in the face of similar safety risks “is not based on sound
reason and lacks even a minimal level of analysis beyond the erroneous conclusion that the
repeal of § 50-a permits unlimited disclosure (which it does not).” Id. ¶ 98.

       We appreciate the Court’s attention to this case.


                                              Respectfully submitted,

                                              /s/ Anthony P. Coles

                                              Anthony P. Coles
                                              Counsel for Plaintiffs


cc:    All counsel of record (via ECF)
       failla_NYSDChambers@nysd.uscourts.gov




                                                  2
